Motion referred to the court that rendered the decision. Present — Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Ughetta, JJ. Motion to resettle order of May 16, 1955, denied, without costs. On the court’s own motion, the decision handed down May 16, 1955, is amended by adding to the decretal paragraph thereof the following: “ The respondent may serve an amended complaint.” The amended complaint must be served within twenty days after the entry of the order hereon. Present — Nolan, P. J., Wenzel, MacCrate, Beldock and Ughetta, JJ. [See 285 App. Div. 1170.]